Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	MPEP 608.01(i) summarizes the contents of 37 C.F.R. 1.75 which holds that, where there are several claims presented, they should be numbered consecutively in Arabic numerals.  Accordingly, misnumbered claims 12 and 13 shall be renumbered as claims 10 and 11 respectively.
	The word “including” at claim 5, line 2 should be replaced with “includes”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gorum et al., U.S. Patent Application Publication No. 2015/0284592 in view of Song, CN 106336668 and/or Andrews, U.S. Patent # 5,545,220.
	Gorun et al., the teachings of which are ostensibly familiar to Applicant since it names at least one inventor in common, describes a coating composition that, like embodiments of the instant invention comprises a silicone host polymer [0098-0101] and a halogenated phthalocyanine attached to a support particle for the preparation of a self-cleaning coating.  Among the support particles advocated by the reference are titanium oxides particles [0092-0093].  It is acknowledged, however, that this reference is silent as to the presence of pores in the coating once applied or the presence of pore forming materials in the coating composition.
	There are a few widely recognized mechanisms by which self-cleaning/antifouling compositions convey this property to a substrate of interest.  A first mechanism involves the incorporation into the coating of an additive material that is capable of bringing about decomposition of that which soils the surface by chemical action.  It is precisely this role that titanium dioxide together with the halogenated phthalocyanine fulfills in the prior art composition.  Table 2 demonstrates the enhancement of photocatalytic activity of titanium oxide particles induced when halogenated phthalocyanine is bonded thereto.
A second mechanism entails employing a polymer composition that furnishes a hydrophobic coating layer.  However, the Examiner takes Official notice of the fact that hydrophobicity and, by extension, antifouling/self cleaning performance may be enhanced by imparting micro/nano features to the surface to increase roughness thereby mimicking the superhydrophobic characteristics of a lotus leaf.   One way of achieving this is to introduce a porous structure at the surface of the coating.  
	Pores, one of ordinary skill will also recognize, are commonly introduced by incorporating into the polymer a blowing agent.  Blowing agents known for creating pores in a silicone matrix include organic-  and inorganic compounds alike that provide gaseous materials either by physical (volatilization) or chemical (decomposition into products that include a gas) means and the utilization of any one of these would be obvious.  CN 106336668 (abstract) and U.S. Patent # 5,545,220 (column 3, line 36) both verify that the utilization of solid particulates such as ammonium carbonate is known for making porous silicones.
	As for claim 12, the amount of the particle-bound phthalocyanine mentioned in [0104] in weight terms is consistent with that claimed with the balance being contributed by the polymer.  There is, of course, no indication of how much solid particle pore former but the Examiner submits (i) that the skilled artisan is capable of ascertaining that quantity of a blowing agent necessary to provide a porous structure within the coating.  Concerning claim 13, the skilled artisan is cognizant of the relationship between blowing agent particle size and its decomposition temperature, the size of the cells formed, whether they are open cell or closed cell, etc. and, therefore, capable of selecting a blowing agent of an appropriate particle size in light of these considerations.  Moreover, the Examiner will note that essentially every disclosure encountered for which the particle size of a blowing agent was reported, taught a range either completely coincident with, or encompassed by, the claimed range.

	CN 107163755 and FR 3042503 are of interest because they document the known practice of rendering a surface porous in order to convey a self-cleaning/superhydrophobic property.  See the abstract of the former and the paragraph bridging pages 2 and 3 of a machine translation of the latter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


December 8, 2022


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765